Case 2:19-cr-00150-SPC-NPM Document 27-1 Filed 11/08/19 Page 1 of 17 PageID 105




           Attachment
                A
9-10.000 - Capital Crimes | USAM | Department of Justice                Page 1 of 16
  Case 2:19-cr-00150-SPC-NPM Document 27-1 Filed 11/08/19 Page 2 of 17 PageID 106




    U.S. Attorneys » Resources » U.S. Attorneys' Manual » Title 9: Criminal


    9-10.000 - Capital Crimes

     9-10.010       Federal Prosecutions in Which the Death Penalty May be Sought

     9-10.020       Relevant Statutory Provisions

     9-10.030       Purposes of the Capital Case Review Process

     9-10.040       Consultation with the Capital Case Section

     9-10.050       Confidentiality of Process

     9-10.060       Mandatory Pre-indictment Review

     9-10.070       Expedited Decision Submissions

     9-10.080       Non-expedited Decision Submissions

     9-10.090       Special Findings in Indictments

     9-10.100       Consultation with the Family of the Victim

     9-10.110       Substantial Federal Interest

     9-10.120       Conditional Plea Agreements

     9-10.130       Capital Review Committee

     9-10.140       Standards for Determination

     9-10.150       Post-Decision Actions

     9-10.160       Withdrawal of the Notice of Intention to Seek the Death Penalty

     9-10.170       Approval Required for Judicial Sentencing

     9-10.180       Reporting Requirements

     9-10.190       Forms and Procedures

     9-10.200       Exceptions for the Proper Administration of Justice




https://www.justice.gov/usam/usam-9-10000-capital-crimes                              3/13/2018
9-10.000 - Capital Crimes | USAM | Department of Justice                Page 2 of 16
  Case 2:19-cr-00150-SPC-NPM Document 27-1 Filed 11/08/19 Page 3 of 17 PageID 107


    9-10.010 - Federal Prosecutions in Which the Death Penalty May
    be Sought
    This Chapter sets forth the policies and procedures for all Federal cases in which a defendant is
    charged, or could be charged, with an offense subject to the death penalty. The provisions in this
    Chapter apply regardless of whether the United States Attorney or Assistant Attorney General
    intends to charge the offense subject to the death penalty or to request authorization to seek the
    death penalty for such an offense. The provisions in this Chapter are effective April 7, 2014, and
    they apply to any current or future investigations and indicted cases.

    [updated April 2014]


    9-10.020 - Relevant Statutory Provisions
    Federal death penalty procedure is based on the Federal Death Penalty Act of 1994, codified at
    18 U.S.C. §§ 3591 to 3599.

    The death penalty procedures introduced by the Anti-Drug Abuse Act of 1988, codified in Title 21,
    were repealed on March 6, 2006, when President Bush signed the USA PATRIOT Improvement
    and Reauthorization Act of 2005. A district indicting a Title 21 capital offense, see 21 U.S.C.
    § 848, that occurred before March 6, 2006, should consult with the Capital Case Section of the
    Criminal Division (hereinafter the "Capital Case Section") regarding indictment and procedure.

    [updated April 2014]


    9-10.030 - Purposes of the Capital Case Review Process
    The review of cases under this Chapter culminates in a decision to seek, or not to seek, the death
    penalty against an individual defendant. Each such decision must be based upon the facts and
    law applicable to the case and be set within a framework of consistent and even-handed national
    application of Federal capital sentencing laws. Arbitrary or impermissible factors—such as a
    defendant's race, ethnicity, or religion—will not inform any stage of the decision-making process.
    The overriding goal of the review process is to allow proper individualized consideration of the
    appropriate factors relevant to each case.

    [updated June 2007]


    9-10.040 - Consultation With the Capital Case Section
    Prior to seeking an indictment for an offense potentially punishable by death, the United States
    Attorney or Assistant Attorney General shall consult with the Capital Case Section. This
    consultation will help streamline the process of preparing submissions made pursuant to this
    Chapter, ensure that charging documents are crafted in accordance with applicable legal and
    policy requirements, and help ensure that applicable deadlines are met. In the event the Attorney
    General determines the death penalty will be sought in a particular case, the Capital Case
    Section can provide valuable litigation advice and support, as well as trial assistance.

    [updated April 2014]




https://www.justice.gov/usam/usam-9-10000-capital-crimes                                         3/13/2018
9-10.000 - Capital Crimes | USAM | Department of Justice                Page 3 of 16
  Case 2:19-cr-00150-SPC-NPM Document 27-1 Filed 11/08/19 Page 4 of 17 PageID 108


    9-10.050 - Confidentiality of Process
    Except as otherwise provided herein (see USAM 9-10.160(8)), the Attorney General will make the
    final decision whether to seek the death penalty. The Attorney General will convey the final
    decision to the United States Attorney or Assistant Attorney General in a letter directing him or
    her to seek or not to seek the death penalty.

    The decision-making process preliminary to the Attorney General's final decision is confidential.
    Information concerning the deliberative process may only be disclosed within the Department and
    its investigative agencies as necessary to assist the review and decisionmaking process. This
    confidentiality requirement does not extend to the fact that the case has been submitted for
    expedited decision pursuant to USAM 9-10.070, the disclosure of scheduling matters or the level
    at which the decision is pending within the Department during the review process. The scope of
    confidentiality includes, but is not limited to: (1) the recommendations of the United States
    Attorney's Office or Department component, the Attorney General's Review Committee on Capital
    Cases (hereinafter the "Capital Review Committee"), the Deputy Attorney General, the Capital
    Case Section, and any other individual or office involved in reviewing the case; (2) a request by a
    United States Attorney or Assistant Attorney General that the Attorney General authorize
    withdrawal of a previously filed notice of intent to seek the death penalty; (3) a request by a
    United States Attorney or Assistant Attorney General that the Attorney General authorize not
    seeking the death penalty pursuant to the terms of a proposed plea agreement; and (4) the views
    held by anyone at any level of review within the Department.

    In no event may the information identified in this paragraph be disclosed outside the Department
    and its investigative agencies without prior approval of the Attorney General. The United States
    Attorneys and Assistant Attorneys General may exercise their discretion, however, to place
    additional limits on the scope of confidentiality in capital cases prosecuted by their offices.

    [updated April 2014]


    9-10.060 - Mandatory Pre-indictment Review
    Absent extenuating circumstances, prior to seeking an indictment charging a capital-eligible
    offense, the United States Attorney or Assistant Attorney General shall submit the case for review
    pursuant to the provisions of this Chapter. Extenuating circumstances may include, for example,
    a need to present capital-eligible charges to comply with the Speedy Trial Act, to address public
    safety concerns, or a need to collect and/or analyze additional information necessary to
    determine whether to recommend seeking the death penalty.

    In the event that a United States Attorney or Assistant Attorney General determines that
    extenuating circumstances exist such that mandatory pre-indictment review is not feasible, or in
    the event that extenuating circumstances require the return of an indictment in a case in which a
    United States Attorney or Assistant Attorney General submitted the case for preindictment review
    but the review has not been completed, the United States Attorney or Assistant Attorney General
    shall submit, prior to seeking the indictment, a notice to the Capital Case Section describing the
    extenuating circumstances that necessitate the return of the indictment before the pre-indictment
    review process can be initiated or completed. In addition, in cases in which the United States
    Attorney or Assistant Attorney General has not submitted the case for pre-indictment review, the




https://www.justice.gov/usam/usam-9-10000-capital-crimes                                         3/13/2018
9-10.000 - Capital Crimes | USAM | Department of Justice                Page 4 of 16
  Case 2:19-cr-00150-SPC-NPM Document 27-1 Filed 11/08/19 Page 5 of 17 PageID 109


    notice described in the preceding sentence must provide an estimated date by which the case will
    be submitted for capital review. The form for this notice can be found on the Capital Case Section
    site on DOJNet. Every 45 days after an initial notice is submitted pursuant to this paragraph, the
    United States Attorney or Assistant Attorney General shall submit to the Capital Case Section an
    updated notice setting forth (1) the extenuating circumstances that continue to justify not
    submitting the case for review, (2) the progress made toward a submission, and (3) the estimated
    date by which the case will be submitted for capital review.

    In all events, the United States Attorney or Assistant Attorney General must submit a capital-
    eligible case for review no fewer than 90 days before the Government is required, by an order of
    the court, to file a notice that it intends to seek the death penalty. In the absence of a court-
    established deadline for the Attorney General's death penalty decision, the United States
    Attorney or Assistant Attorney General must make the submission sufficiently in advance of trial
    to allow for both the 90-day time period typically needed for the nonexpedited decision process
    plus any additional time necessary to ensure that a notice of intent to seek the death penalty is
    timely filed under 18 U.S.C. § 3593(a). If a case is not submitted 90 days in advance of a
    deadline for the Attorney General's decision or 150 days in advance of a scheduled trial date, the
    prosecution memorandum shall include an explanation of why the submission is untimely.

    [updated April 2014] [cited in USAM 9-10.180]


    9-10.070 - Expedited Decision Submissions
       A. Many cases will qualify for expedited decision as to whether to seek the death penalty, and
          can often be decided pre- indictment. Whether submitted pre-indictment, or post-indictment
          on account of extenuating circumstances, cases qualifying for expedited decision include:
          (1) cases in which, but for the use of proffer protected evidence, the government's
          evidence is insufficient to charge the defendant with a capital-eligible offense;

          (2) cases in which the defendant is ineligible for the death penalty because the evidence is
          clearly insufficient to establish the requisite intent under 18 U.S.C. § 3591 or an applicable
          statutory aggravating factor under 18 U.S.C. § 3592(b)-(d);

          (3) cases that involve the extradition of a defendant or crucial witness from a country that,
          as a pre-condition to extradition, requires assurances that the death penalty will not be
          sought for the defendant or the evidence obtained from the witness will not be used to
          seek the death penalty;

          (4) cases that involve a potential cooperator whose testimony is necessary to prosecute
          remaining offenders; and

          (5) any other case where the United States Attorney or Assistant Attorney General is able
          to recommend the death penalty not be sought without first receiving input from defense
          counsel.

          A copy of the summary form to be used for submission of expedited decision cases can be
          found at the Capital Case Section site on DOJNet.




https://www.justice.gov/usam/usam-9-10000-capital-crimes                                           3/13/2018
9-10.000 - Capital Crimes | USAM | Department of Justice                Page 5 of 16
  Case 2:19-cr-00150-SPC-NPM Document 27-1 Filed 11/08/19 Page 6 of 17 PageID 110


       B. The submission for expedited decision cases in categories A(1) through (3) should provide
          a description of the relevant facts of the case, the defendant's criminal history, the federal
          interest in prosecuting the case, the rationale for why the death penalty should not be
          sought, and any applicable deadline for decision. The submission also should describe the
          basis upon which the case qualifies for expedited decision. For cases in categories A(1)
          and (2), the submission should include a discussion regarding whether expedited decision
          is appropriate in light of any potentially admissible evidence that might be marshaled to
          establish guilt and/or the existence of a threshold intent or statutory aggravating factor. All
          submissions for expedited decision cases in categories A(1) through (3) should also
          include the sealed non-decisional information form described in USAM 9-10.080(C).
          Submissions in these categories will be referred to the Chief of the Capital Case Section
          for assessment of whether the case meets the requirements for expedited decision. If the
          Chief of the Capital Case Section determines that the case meets those requirements, the
          case will be transmitted expeditiously to the Attorney General, through the Deputy Attorney
          General, for final decision, without review by the Capital Review Committee. If the Chief of
          the Capital Case Section determines that the case does not meet the requirements for
          expedited decision, then the Chief of the Capital Case Section will notify the prosecuting
          United States Attorney's Office or component.

       C. Submissions for expedited decision cases in categories A(4) and A(5) should be in the
          form of the prosecution memorandum described in USAM 9-10.080(A), and also should
          include the sealed non-decisional information form described in USAM 9-10.080(C).
          Submissions in categories A(4) and A(5) should be marked as "Expedited Decision" cases
          and will be reviewed expeditiously by the Capital Review Committee, which shall make a
          recommendation whether to seek capital punishment to the Attorney General, through the
          Deputy Attorney General, as described in USAM 9-10.130, or defer making a
          recommendation to allow development of additional evidence.

    [updated April 2014] [cited in USAM 9-10.050; 9-10.080; 9-10.120; 9-10.130]


    9-10.080 - Non-expedited Decision Submissions
    In any case in which the United States Attorney or Assistant Attorney General is contemplating
    requesting authorization to seek the death penalty or otherwise believes it would be useful to the
    decision-making process to receive a submission from defense counsel, the United States
    Attorney or Assistant Attorney General shall give counsel for the defendant a reasonable
    opportunity to present information for the consideration of the United States Attorney or Assistant
    Attorney General which may bear on the decision whether to seek the death penalty.

    After the conclusion of a reasonable period of time, the United States Attorney or Assistant
    Attorney General shall submit to the Assistant Attorney General for the Criminal Division through
    the Capital Case Section his or her recommendation whether to seek the death penalty, along
    with the materials described below. Once a submission has been received, the review process
    will proceed in accordance withUSAM 9-10.130. The contents of a non-expedited decision
    submission or an expedited decision submission under USAM 9-10.070(A)(4) or (5) shall include
    the following:




https://www.justice.gov/usam/usam-9-10000-capital-crimes                                            3/13/2018
9-10.000 - Capital Crimes | USAM | Department of Justice                Page 6 of 16
  Case 2:19-cr-00150-SPC-NPM Document 27-1 Filed 11/08/19 Page 7 of 17 PageID 111


       A. Prosecution memorandum. This should be sufficiently detailed to fully inform reviewers of
          the basis for the United States Attorney's or Assistant Attorney General's recommendation.
          The prosecution memorandum should include:
          (1) Deadlines. Any deadline established by the Court for the filing of a notice of intent to
          seek the death penalty, trial dates, or other time considerations that could affect the timing
          of the review process should be noted on the first page of the memorandum.

          (2) A narrative delineation of the facts and separate delineation of the supporting evidence.
          Where necessary for accuracy, a chart of the evidence by offense and offender should be
          appended.

          (3) Discussion of relevant prosecutorial considerations.

          (4) Death penalty analysis. The analysis must identity applicable threshold intent factors
          under 18 U.S.C. § 3591, applicable statutory aggravating factors under 18 U.S.C. §§ 3592
          (b)-(d), and applicable mitigating factors under 18 U.S.C. § 3592(a). In addition, the United
          States Attorney or Assistant Attorney General should include his or her conclusion on
          whether all the aggravating factor(s) found to exist sufficiently outweigh all the mitigating
          factor(s) found to exist to justify a sentence of death, or in the absence of mitigating
          factors, whether the aggravating factor(s) alone are sufficient to justify a sentence of death.
          The analysis should also include a discussion of the standards for determination as set
          forth in USAM 9-10.140.

          (5) Background and criminal record of the capital-eligible defendants.

          (6) Background and criminal record of the victim.

          (7) Victim impact. Views of the victim's family on seeking the death penalty and other victim
          impact evidence should be provided.

          (8) Discussion of the federal interest in prosecuting the case.

          (9) Foreign citizenship. The memorandum should include a discussion on whether the
          defendant(s) are citizens of foreign countries, and if so, whether the requirements of the
          Vienna Convention on Consular Relations have been satisfied.

          (10) Recommendation of the United States Attorney or Assistant Attorney General on
          whether the death penalty should be sought.

       B. Death-penalty evaluation form. The Department will specify a standardized death penalty
          evaluation form, which should be completed by the United States Attorney or Assistant
          Attorney General for each capital-eligible offense charged against each defendant.
       C. Non-decisional information form. This form should be submitted in a sealed envelope
          clearly labeled as containing the non-decisional information.
       D. Indictment. Copies of all existing and proposed indictments and superseding indictments
          should be attached. As described in USAM 9-10.090, the indictments should include the
          special findings necessary for the death penalty to be authorized by statute.




https://www.justice.gov/usam/usam-9-10000-capital-crimes                                            3/13/2018
9-10.000 - Capital Crimes | USAM | Department of Justice                Page 7 of 16
  Case 2:19-cr-00150-SPC-NPM Document 27-1 Filed 11/08/19 Page 8 of 17 PageID 112


       E. Draft notice of intention to seek the death penalty. This document is to be included in the
          submission only ifthe United States Attorney or Assistant Attorney General recommends
          seeking the death penalty.
       F. Materials provided by defense counsel. Any documents or materials provided by defense
          counsel to the United States Attorney or Assistant Attorney General in the course of the
          United States Attorney's Office's or Department component's death penalty review process
          should be provided. These materials should not be solicited or submitted in cases
          presented pursuant to USAM 9-10.070.
       G. Point-of-contact. The name of the assigned attorney in the United States Attorney's Office
          or Department component who is responsible for communicating with the Capital Case
          Section about the case should be provided.
       H. Relevant court decisions. The first page of the memorandum should highlight court orders
          and deadlines. The point- of-contact in the United States Attorney's Office or Department
          component is under a continuing obligation to update the Capital Case Section about
          developments or changes in court scheduling or any other material aspect of the case.

    The prosecution memoranda, death penalty evaluation forms, non-decisional information forms
    and any other internal memoranda informing the review process and the Attorney General's
    decision are not subject to discovery by the defendant or the defendant's attorney. See Fed. R.
    Crim. P. 16(a)(2).

    [updated April 2014] [cited in USAM 9-10.070]


    9-10.090 - Special Findings in Indictments
    In cases in which the Attorney General has directed the United States Attorney or Assistant
    Attorney General not to seek the death penalty before the return of an indictment charging
    capital-eligible offenses, the indictment need not contain allegations of special findings
    concerning relevant facts and factors specified in 18 U.S.C. §§ 3591(a)(2) and 3592(b), (c), or
    (d). For all other charged offenses subject to the provisions of this Chapter, regardless of whether
    the United States Attorney or Assistant Attorney General ultimately recommends that the
    Attorney General authorize seeking the death penalty for the charged offense, the indictment
    shall allege as special findings: (1) that the defendant is over the age of 18; (2) the existence of
    the threshold intent factors specified in 18 U.S.C. § 3591(a)(2); and (3) the existence of the
    statutory aggravating factors specified in, as relevant, 18 U.S.C. §§ 3592(b), (c), or (d).

    The indictment shall allege threshold intent and statutory aggravating factors that meet the
    criteria for commencing prosecution as set forth in USAM 9-27.200 and 9-27.220. Prosecuting
    Assistant United States Attorneys or Department trial attorneys are encouraged to consult with
    the Capital Case Section regarding the inclusion of special findings in the indictment.

    [updated April 2014] [cited in USAM 9-10.080]


    9-10.100 - Consultation with the Family of the Victim
    Unless extenuating circumstances exist, the United States Attorney or Assistant Attorney General
    should consult with the family of the victim, ifreasonably available, concerning the decision on
    whether to seek the death penalty. The United States Attorney or Assistant Attorney General




https://www.justice.gov/usam/usam-9-10000-capital-crimes                                           3/13/2018
9-10.000 - Capital Crimes | USAM | Department of Justice                Page 8 of 16
  Case 2:19-cr-00150-SPC-NPM Document 27-1 Filed 11/08/19 Page 9 of 17 PageID 113


    should include the views of the victim's family concerning the death penalty in any submission
    made to the Department. The United States Attorney or Assistant Attorney General should notify
    the family of the victim of all final decisions regarding the death penalty. This consultation should
    occur in addition to notifying victims of their rights under 18 U.S.C. § 3771.

    [updated April 2014]


    9-10.110 - Substantial Federal Interest
    When concurrent jurisdiction exists with a State or local government, a Federal indictment for an
    offense subject to the death penalty generally should be obtained only when the Federal interest
    in the prosecution is more substantial than the interests of the State or local authorities. See
    Principles of Federal Prosecution,USAM Chapter 9-27.000; see also Memorandum from the
    Attorney General dated August 12, 2013 ("Federal Prosecution Priorities").

    [updated April 2014]


    9-10.120 - Conditional Plea Agreements
    The death penalty may not be sought, and no attorney for the Government may threaten to seek
    it, solely for the purpose of obtaining a more desirable negotiating position. Absent the
    authorization of the Attorney General, the United States Attorney or Assistant Attorney General
    may not enter into a binding plea agreement that precludes the United States from seeking the
    death penalty with respect to any defendant falling within the scope of this Chapter.

    The United States Attorney or Assistant Attorney General, however, may agree to submit for the
    Attorney General's review and possible approval, a plea agreement relating to a capital-eligible
    offense or conduct that could be charged as a capital-eligible offense. At all times, the United
    States Attorney or Assistant Attorney General must make clear to all parties that the conditional
    plea does not represent a binding agreement, but is conditioned on the authorization of the
    Attorney General. The United States Attorney or Assistant Attorney General should not inform the
    defendant, court, or public of whether he or she recommends authorization of the plea
    agreement.

    For proposed plea agreements that precede a decision by the Attorney General to seek or not to
    seek the death penalty, the United States Attorney or Assistant Attorney General should send a
    request for approval to the Assistant Attorney General for the Criminal Division through the
    Capital Case Section as early as possible. Absent unavoidable circumstances, the United States
    Attorney or Assistant Attorney General must send the request no later than 90 days prior to the
    date on which the Government would be required, by an order of the court or by the requirements
    of 18 U.S.C. § 3593(a), to file a notice that it intends to seek the death penalty.(Proposed plea
    agreements that would require withdrawing a previously filed notice of intent to seek the death
    penalty should follow the procedures described in USAM 9-10.160).

    Unless a potential capital defendant's testimony is necessary to indict the remaining offenders or
    other circumstances warrant separate consideration (see USAM 9-10.070), review of the case
    against a prospective cooperator should occur simultaneously with the review of the cases
    against the remaining offenders who would be indicted for the offenses at issue. In submissions




https://www.justice.gov/usam/usam-9-10000-capital-crimes                                             3/13/2018
9-10.000 - Capital Crimes | USAM | Department of Justice                Page 9 of 16
 Case 2:19-cr-00150-SPC-NPM Document 27-1 Filed 11/08/19 Page 10 of 17 PageID 114


    in support of requests for approval of plea agreements under this section, the prosecution
    memorandum must include an explanation of why the plea agreement is an appropriate
    disposition of the charges, a death penalty evaluation form for each capital-eligible offense that
    has been or could be charged against the prospective cooperator, and a non-decisional
    information form. The Capital Review Committee will review requests for authorization to enter
    into a plea agreement under this subsection and, if a submission from defense counsel is not
    included with the submission, may request such a submission and schedule the case for a
    Committee conference.

    See USAM Chapter 9-16.000 for more information on the topic of pleas and plea agreements.

    [updated April 2014]


    9-10.130 - Capital Review Committee
    The Capital Review Committee is composed of attorneys from the Office of the Deputy Attorney
    General and the Office of the Assistant Attorney General for the Criminal Division (AAG CRM),
    and at-large prosecutors from the United States Attorneys’ Offices and other Department
    components. The AAG CRM may fill at-large Committee member positions with prosecutors who
    will serve for renewable, limited terms of two years.

    In any case in which (1) the United States Attorney or Assistant Attorney General recommends
    that the Attorney General authorize seeking the death penalty, or (2) a member of the Capital
    Review Committee requests a Committee conference, a Capital Case Section attorney will confer
    with representatives of the United States Attorney's Office or Department component to establish
    a date and time for the Capital Review Committee to meet with defense counsel and
    representatives of the United States Attorney's Office or Department component to consider the
    case. A request by a Committee member for a conference removes a case from the "expedited
    decision" process (see USAM 9-10.070), and the submitting office may seek an indictment before
    the review is completed. No final decision to seek the death penalty shall be made if defense
    counsel has not been afforded an opportunity to present evidence and argument in mitigation.

    The Capital Review Committee shall review the materials submitted by the United States
    Attorney or Assistant Attorney General and any materials submitted by defense counsel. The
    Capital Review Committee will consider all information presented to it, including any allegation of
    individual or systemic racial bias in the Federal administration of the death penalty. After
    considering all information submitted to it, the Committee shall make a recommendation to the
    Attorney General through the Deputy Attorney General.

    If the Committee's recommendation differs from that of the United States Attorney or Assistant
    Attorney General, the United States Attorney or Assistant Attorney General shall be provided with
    a copy of the Committee's recommendation memorandum when it is transmitted to the Deputy
    Attorney General. The United States Attorney or Assistant Attorney General may respond to the
    Committee's analysis in a memorandum directed to the Deputy Attorney General. The Deputy
    Attorney General will then make a recommendation to the Attorney General. The Attorney
    General will make the final decision whether the Government should file a notice of intent to seek
    the death penalty.




https://www.justice.gov/usam/usam-9-10000-capital-crimes                                           3/13/2018
9-10.000 - Capital Crimes | USAM | Department of Justice               Page 10 of 16
 Case 2:19-cr-00150-SPC-NPM Document 27-1 Filed 11/08/19 Page 11 of 17 PageID 115


    [updated December 2017] [cited in USAM 9-10.070; 9-10.080]


    9-10.140 - Standards for Determination
    The standards governing the determination to be reached in cases under this Chapter include
    fairness, national consistency, adherence to statutory requirements, and law-enforcement
    objectives.

       A. Fairness requires all reviewers to evaluate each case on its own merits and on its own
          terms. As with all other actions taken in the course of Federal prosecutions, bias for or
          against an individual based upon characteristics such as race or ethnic origin play no role
          in any recommendation or decision as to whether to seek the death penalty.
       B. National consistency requires treating similar cases similarly, when the only material
          difference is the location of the crime. Reviewers in each district are understandably most
          familiar with local norms or practice in their district and State, but reviewers must also take
          care to contextualize a given case within national norms or practice. For this reason, the
          multi-tier process used to make determinations in this Chapter is carefully designed to
          provide reviewers with access to the national decision-making context, and thereby, to
          reduce disparities across districts.
       C. In determining whether it is appropriate to seek the death penalty, the United States
          Attorney or Assistant Attorney General, the Capital Review Committee, the Deputy
          Attorney General, and the Attorney General will determine whether the applicable statutory
          aggravating factors and any non-statutory aggravating factors sufficiently outweigh the
          applicable mitigating factors to justify a sentence of death or, in the absence of any
          mitigating factors, whether the aggravating factors themselves are sufficient to justify a
          sentence of death. Reviewers are to resolve ambiguity as to the presence or strength of
          aggravating or mitigating factors in favor of the defendant. The analysis employed in
          weighing the aggravating and mitigating factors should be qualitative, not quantitative: a
          sufficiently strong aggravating factor may outweigh several mitigating factors, and a
          sufficiently strong mitigating factor may outweigh several aggravating factors. Reviewers
          may accord weak aggravating or mitigating factors little or no weight. Finally, there must be
          substantial, admissible, and reliable evidence of the aggravating factors.
       D. In deciding whether it is appropriate to seek the death penalty, the United States Attorney
          or Assistant Attorney General, the Capital Review Committee, the Deputy Attorney
          General, and the Attorney General may consider any legitimate lawenforcement or
          prosecutorial reason that weighs for or against seeking the death penalty. Those
          considerations may include, but are not limited to:
          (1) The strength and nature of the evidence;

          (2) The relative roles in the offense of defendants in jointly undertaken criminal activity;

          (3) Whether the offense was intended to obstruct justice or was otherwise motivated by the
          victim's cooperation with law enforcement or the belief that the victim was cooperating with
          law enforcement;




https://www.justice.gov/usam/usam-9-10000-capital-crimes                                             3/13/2018
9-10.000 - Capital Crimes | USAM | Department of Justice               Page 11 of 16
 Case 2:19-cr-00150-SPC-NPM Document 27-1 Filed 11/08/19 Page 12 of 17 PageID 116


          (4) Whether the offense was committed to retaliate against a third-party for cooperating
          with law enforcement or against a third party believed to be cooperating with law
          enforcement;

          (5) Whether the victim engaged in criminal activity that was a relevant circumstance of the
          offense;

          (6) Whether a defendant engaged in criminal activity for which he had not been held
          accountable;

          (7) Whether the defendant is already serving a substantial sentence such that an additional
          sentence of incarceration would have. little punitive impact;

          (8) Whether the defendant has a history of infractions or offenses while incarcerated; and

          (9) Whether the defendant has accepted responsibility for his conduct as demonstrated by
          his willingness to plead guilty and accept a life or near-life sentence without the possibility
          of release.

    [updated April 2011] [cited in USAM 9-10.080]


    9-10.150 - Post-Decision Actions
    In any case in which the Attorney General has directed the filing of a notice of intention to seek
    the death penalty, the United States Attorney or Assistant Attorney General shall not file or
    amend the notice until the Capital Case Section has approved the notice or the proposed
    amendment. The notice of intention to seek the death penalty shall be filed as soon as possible
    after transmission of the Attorney General's decision to seek the death penalty.

    The United States Attorney or Assistant Attorney General should promptly inform the district court
    and counsel for the defendant once the Attorney General has made the final decision.
    Expeditious communication is necessary so that the court is aware, in cases in which the
    Attorney General directs the United States Attorney or Assistant Attorney General not to seek the
    death penalty, that appointment of counsel under 18 U.S.C. § 3005 is not required or is no longer
    required. In cases in which the Attorney General directs the United States Attorney or Assistant
    Attorney General to seek the death penalty, the district court and defense counsel should be
    given as much opportunity as possible to make proper scheduling decisions.

    [updated April 2014]


    9-10.160 - Withdrawal of the Notice of Intention to Seek the
    Death Penalty
       A. Request by a United States Attorney or Assistant Attorney General
          Once the Attorney General has directed a United States Attorney or Assistant Attorney
          General to seek the death penalty, the United States Attorney may not withdraw a notice of
          intention to seek the death penalty filed with the district court unless directed by the
          Attorney General.




https://www.justice.gov/usam/usam-9-10000-capital-crimes                                            3/13/2018
9-10.000 - Capital Crimes | USAM | Department of Justice               Page 12 of 16
 Case 2:19-cr-00150-SPC-NPM Document 27-1 Filed 11/08/19 Page 13 of 17 PageID 117


          If a United States Attorney or Assistant Attorney General wishes to withdraw the notice, the
          United States Attorney or Assistant Attorney General shall advise the Assistant Attorney
          General for the Criminal Division through the Capital Case Section of the reasons for that
          request. The United States Attorney or Assistant Attorney General should base the
          withdrawal request on material changes in the facts and circumstances of the case from
          those that existed at the time of the initial determination.

          Upon receipt of such a request, the Capital Case Section will seek review of the request by
          the Capital Review Committee. To the extent possible, the Capital Review Committee
          should include the members who originally considered the case. Reviewers should
          evaluate the withdrawal request under the principles used to make an initial determination,
          and limit the evaluation to determining if the changed facts and circumstances, had they
          been known at the time of the initial determination, would have resulted in a decision not to
          seek the death penalty. For this reason, information or arguments that had been advanced
          initially are not normally appropriate bases for withdrawal requests. In all cases, however,
          reviewers should consider all necessary information to ensure every defendant is given the
          individualized consideration needed for full review and appropriate decision-making.

          The Capital Review Committee will make a recommendation to the Attorney General
          through the Deputy Attorney General on whether the notice of intent to seek the death
          penalty should be withdrawn.

       B. Request by a defendant
          Any request by a defendant for withdrawal of a notice of intention to seek the death penalty
          should be submitted in the first instance to the United States Attorney or Assistant Attorney
          General responsible for the prosecution. If the United States Attorney or Assistant Attorney
          General concurs in the request, then he or she should follow the procedures in Section A
          above. Otherwise, the United States Attorney or Assistant Attorney General should submit
          the defendant's request along with a brief memorandum outlining the reasons why the
          United States Attorney or Assistant Attorney General opposes the request to the Assistant
          Attorney General for the Criminal Division through the Capital Case Section. Absent
          extraordinary circumstances, the Department will not consider successive defense
          requests to withdraw the notice of intention to seek the death penalty.

          Upon receipt of such a request, the Capital Case Section will seek review of the request by
          the Capital Review Committee. To the extent possible, the Capital Review Committee
          should include the members who originally considered the case. Reviewers should
          evaluate the withdrawal request under the principles used to make an initial determination,
          and limit the evaluation to determining if the changed facts and circumstances, had they
          been known at the time of the initial determination, would have resulted in a decision not to
          seek the death penalty. For this reason, information or arguments that had been advanced
          initially are not normally appropriate bases for withdrawal requests: In all cases, however,
          reviewers should consider all necessary information to ensure every defendant is given the
          individualized consideration needed for full review and appropriate decision-making.

          If fewer than two members of the Capital Review Committee agree with the defendant's
          request to withdraw the notice of intention to seek the death penalty, the Assistant Attorney




https://www.justice.gov/usam/usam-9-10000-capital-crimes                                          3/13/2018
9-10.000 - Capital Crimes | USAM | Department of Justice               Page 13 of 16
 Case 2:19-cr-00150-SPC-NPM Document 27-1 Filed 11/08/19 Page 14 of 17 PageID 118


          General for the Criminal Division will inform the United States Attorney or Assistant
          Attorney General that the request has been denied. If two or more members of the Capital
          Review Committee recommend withdrawing the notice of intention to seek the death
          penalty, then the Capital Review Committee will convey the matter, along with the
          Committee's analysis, to the Attorney General, through the Deputy Attorney General, for
          decision.

          The Attorney General shall make the final decision on whether to direct the withdrawal of a
          notice of intention to seek the death penalty upon any request made or endorsed by the
          United States Attorney or Assistant Attorney General. Until such a decision is made, the
          United States Attorney or Assistant Attorney General should proceed with the case as
          initially directed by the Attorney General. The fact that a withdrawal request has been
          made is confidential and may not be disclosed to any party outside the Department of
          Justice and its investigative agencies.

       C. Requests for relief following conviction and sentence

          After a defendant has been convicted and the district court has pronounced a sentence of
          death, any request by either a defendant or a United States Attorney or Assistant Attorney
          General that the Department agree to dismiss or vacate the conviction or death sentence
          shall be governed by the following procedures.

          Defense-initiated requests for consent to judicial relief

          If a defendant seeks the Department’s consent to judicial relief to set aside a death
          sentence or underlying conviction, he or she must submit that request in writing to the
          United States Attorney or Assistant Attorney General responsible for the prosecution. The
          defendant’s request must establish that there are materially changed facts or
          circumstances or identify new material evidence that, under governing law, would have
          resulted in an acquittal or a non-death sentence had such information been available at the
          time of trial. Information or arguments that were advanced at earlier stages in the case, or
          that could have reasonably been advanced, are not appropriate bases for a defense
          request for consent to judicial relief. In addition, a defense request for consent to relief is
          not an appropriate way to seek reconsideration of the prior discretionary decision to seek
          or authorize the death penalty. Absent extraordinary circumstances, the Department will
          not consider successive requests for consent to judicial relief from a death sentence or
          underlying conviction.

          Requests for consent to judicial relief initiated by a United States Attorney or Assistant
          Attorney General

          A United States Attorney or Assistant Attorney General may not move to dismiss or vacate
          (or agree to a defendant’s motion to dismiss or vacate) a death sentence or underlying
          conviction unless directed to do so by the Attorney General. Until such a decision is made,
          the United States Attorney or Assistant Attorney General should proceed with the case as
          initially directed by the Attorney General.




https://www.justice.gov/usam/usam-9-10000-capital-crimes                                               3/13/2018
9-10.000 - Capital Crimes | USAM | Department of Justice               Page 14 of 16
 Case 2:19-cr-00150-SPC-NPM Document 27-1 Filed 11/08/19 Page 15 of 17 PageID 119


          If a United States Attorney or Assistant Attorney General concludes that a case presents
          factual or legal issues that substantially undermine the government’s confidence in a
          defendant’s conviction or death sentence under governing law, the United States Attorney
          or Assistant Attorney General should initiate a request for consent to judicial relief as
          described further below.

          Capital Case Section review of requests

          If a United States Attorney or Assistant Attorney General initiates a request for consent to
          judicial relief, or concurs in a defense-initiated request, the United States Attorney or
          Assistant Attorney General shall submit the request for relief to the Capital Review
          Committee through the Criminal Division’s Capital Case Section along with a brief
          memorandum setting forth the basis for his or her recommendation.

          If the United States Attorney or Assistant Attorney General does not concur in a defense-
          initiated request for relief, the United States Attorney or Assistant Attorney General shall
          submit the request, along with a brief memorandum setting forth his or her
          recommendation, to the Capital Case Section. If the Capital Case Section determines that
          the standard governing defense requests for relief is satisfied or that there is sufficient
          uncertainty concerning whether the standard governing defense requests for relief is
          satisfied, it will prepare a brief memorandum explaining its reasoning and will forward the
          defense-initiated request and all relevant memoranda to the Capital Review Committee for
          review. Otherwise, the defense request will be denied and defense counsel will be so
          notified.

          Capital Review Committee review of requests

          Before a request for relief is submitted to the Capital Review Committee, the United States
          Attorney or Assistant Attorney General will solicit the views of the victim’s family
          concerning the request and the Department will consider the views expressed prior to
          making a final decision on the request.

          When a request is submitted to the Capital Review Committee, the Committee should, to
          the extent possible, be comprised of the same individuals who originally considered the
          case.

          If the United States Attorney or Assistant Attorney General initiated the request, or concurs
          in a defense request, the Capital Review Committee will forward the request and the
          Committee’s recommendation to the Attorney General, through the Deputy Attorney
          General.

          If the United States Attorney or Assistant Attorney General opposes a defense request, the
          Capital Review Committee will forward the request and the Committee’s recommendation
          to the Attorney General, through the Deputy Attorney General, only if two or more
          members of the Committee conclude that the request meets the relevant standard for
          relief. If fewer than two members of the Committee conclude that a defense request meets
          the relevant standard for relief, the request will be denied, and defense counsel will be so
          notified.




https://www.justice.gov/usam/usam-9-10000-capital-crimes                                          3/13/2018
9-10.000 - Capital Crimes | USAM | Department of Justice               Page 15 of 16
 Case 2:19-cr-00150-SPC-NPM Document 27-1 Filed 11/08/19 Page 16 of 17 PageID 120


          Attorney General decision

          Upon receiving a recommendation from the Capital Review Committee, through the
          Deputy Attorney General, the Attorney General shall make the final decision on whether to
          dismiss or vacate (or agree to a defendant’s motion to dismiss or vacate) a death sentence
          or underlying conviction.

          Confidentiality

          The consideration of requests submitted under this subsection shall be subject to the
          confidentiality provisions set forth in Section 9-10.050.

          Adverse decisions

          This subsection does not apply to the Department’s decision whether to seek further
          review of an adverse judicial decision in a capital case. The procedures relevant to
          adverse decisions are set forth in Section 9-2.170.

    [updated January 2017] [cited in USAM 9-10.050; 9-10.120]


    9-10.170 - Approval Required For Judicial Sentencing
    Determination
    In cases in which the Attorney General has authorized seeking the death penalty, the United
    States Attorney or Assistant Attorney General must obtain the approval of the Assistant Attorney
    General for the Criminal Division before agreeing to a request by the defendant pursuant to 18
    U.S.C. § 3593(b)(3) for the sentence to be determined by the trial court rather than a jury. Any
    request pursuant to this provision shall be submitted to the Assistant Attorney General for the
    Criminal Division through the Capital Case Section.

    [updated April 2014]


    9-10.180 - Reporting Requirements
    Each United States Attorney's Office or Department component must identify a point-of-contact
    who will be responsible for ensuring compliance with the following reporting requirements. The
    Capital Case Section must be immediately notified when:

       A. A capital offense is charged or when an indictment is obtained pertaining to conduct that
          could be, but has not been, charged as a capital offense. The point-of-contact must
          immediately provide the Section with a copy of the indictment and case number. In the
          event the indictment is obtained prior to submitting the case for review pursuant to the
          provisions of this Chapter, the United States Attorney or Assistant Attorney General shall
          comply with the notification requirements of USAM 9-10.060.
       B. A deadline for filing a notice of intent to seek the death penalty or a trial date is established
          or modified.
       C. There are any developments that could affect the ability to file a notice of intent to seek the
          death penalty sufficiently in advance of trial to allow the defense and prosecution to
          prepare for a capital punishment hearing.




https://www.justice.gov/usam/usam-9-10000-capital-crimes                                              3/13/2018
9-10.000 - Capital Crimes | USAM | Department of Justice               Page 16 of 16
 Case 2:19-cr-00150-SPC-NPM Document 27-1 Filed 11/08/19 Page 17 of 17 PageID 121


       D. A verdict and sentence are reached in a case in which the Attorney General has directed
          seeking the death penalty.

    The victim's family must be notified of all final decisions regarding the death penalty.

    [updated April 2014]


    9-10.190 - Forms and Procedures
    The Assistant Attorney General for the Criminal Division, the Deputy Attorney General, and the
    Attorney General may promulgate forms and procedures to implement the provisions of this
    Chapter. The United States Attorney or Assistant Attorney General should contact the Capital
    Case Section to discuss the applicable procedures and obtain the appropriate forms.

    [updated April 2014]


    9-10.200 - Exceptions for the Proper Administration of Justice
    To ensure the proper administration of justice in an appropriate case, the Attorney General may
    authorize exceptions to the provisions of this Chapter.

    [renumbered from 9-10.190 April 2014]

    ‹ 9-9.000 - Mental Competency Of An              up                          9-11.000 - Grand Jury ›
    Accused




https://www.justice.gov/usam/usam-9-10000-capital-crimes                                           3/13/2018
